The appellant was prosecuted and convicted for trespass after warning. The premises alleged to have been trespassed upon, are shown to have been a dwelling house, which was in the exclusive and actual possession 'of one Storrs and wife, as their, dwelling place, and that ■they were in such possession by the express permission *695of the owner of the premises, one Lucinda Putnam, who was the wife of the defendant. Storrs and wife warned the defendant not to come upon the premises again, and upon his doing so, after said warning, the prosecution was instituted.
The defendant- undertook to excuse his going upon the premises upon the ground that-the property belonged to his wife. Lt was shown that the appellant had not lived there for about seven years, and had lived separate from his wife during that time. The alleged premises were not the dwelling place of Lucinda Putnam at the time of the alleged trespass,- nor was she then upon the premises. It is held by the court that the defendant had no interest or estate whatever in the premises, and his wife not being there, he had no right to go upon the premises against the warning and objection of the occupants.
The bill of exceptions states only the tendencies of the evidence for the State and the defendant. The cause was tried by the court without the intervention of a jury, and a judgment of conviction was rendered. It is therefore held, that if it could be considered that the iacts which the evidence for the defendant tended to establish would, if found for him, entitle him to an acquittal; yet this court, on appeal from the júdgment rendered in a case so tried, can not disturb the finding and judgment of the trial court, if they were justified by the facts which the .State’s evidence tended to establish. The judgment is affirmed.
Opinion by
Head, J.